DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 1, it is unclear where the claimed “a facing region” of the conveyance plate, in line 24 is located.  Also, is the facing region always in relation to the head end portion (facing the head end portion)? Please clarify.
With regard to claims 4-7, since the facing region is unclear in claim 1, the recitation of the facing region in these claims is also unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2018/0154640 to Furukawa et al. as modified by US Pub. 2018/0229510 to Endo.
With regard to Claim 1, Furukawa teaches (fig. 1) an inkjet recording apparatus (X1) comprising: 
an endless conveyance belt (51) having a plurality of through holes and wound around a plurality of rollers (52, 53 and 54) [0043]; 
a suction unit (not shown) that sucks air to cause the conveyance belt to suck a sheet [0043]; 
an inkjet head (31-34) including a head main body (36) having a lower surface (361) on which a plurality of nozzles (37) arranged in a width direction of the conveyance belt (51) intersecting a conveyance direction of the conveyance belt are formed, and a head end portion (83) adjacent to one end or both ends (83 and 84) of the head main body (36) in the width direction, the inkjet head (31-34) facing an upper surface of the conveyance plate via the conveyance belt; and 
a cleaning unit (8) that removes ink adhering to a lower surface (361) of the head main body (36) by bringing a cleaning member (82) into contact with the lower surface of the head main body and sliding the cleaning member in the width direction (D21) [0051-0054].
	Furukawa does not teach a conveyance plate including a plurality of recessed portions formed in an upper surface thereof and a plurality of through holes formed in bottom portions of the plurality of recessed portions, the upper surface of the conveyance plate being in contact with an inner peripheral surface of the conveyance belt, a suction unit that sucks air from the plurality of through holes of the conveyance plate to cause the conveyance belt to suck a sheet and the inkjet head facing an upper surface of the conveyance plate via the conveyance belt; wherein a ratio of the recessed portions per unit area in a facing region of the conveyance plate facing the head end portion is smaller than a ratio of the recessed portions per unit area in a region other than the facing region.
	However, Endo teaches (figs. 4a-4c and 5) a conveyance plate (134) including a plurality of recessed portions (134b) formed in an upper surface thereof and a plurality of through holes (142) formed in bottom portions of the plurality of recessed portions (134b), the upper surface of the conveyance plate (134) being in contact with an inner peripheral surface of the conveyance belt (132) (fig. 2).  Endo also teaches a suction unit (131/135) that sucks air from the plurality of through holes (142) of the conveyance plate (134) to cause the conveyance belt to suck a; [0031-0032] and wherein a ratio of the recessed portions per unit area in a facing region of the conveyance plate facing the head end portion is smaller than a ratio of the recessed portions per unit area in a region other than the facing region (fig. 5).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Furukawa with the teachings of Endo to provide an image forming device which can reduce the sliding resistance generated between the transfer belt for a print sheet and an auxiliary plate arranged along that in the image forming device [0006].  
With regard to Claim 2, Furukawa teaches wherein an inclined portion (857) is provided on a lower surface of the head end portion (83), the inclined portion being inclined so as to become higher as a distance from the head main body (36) increases (fig. 7).
With regard to Claim 3, Furukawa teaches wherein a supply port (834) that supplies a cleaning liquid to the cleaning member is provided on a lower surface of the head end portion [0049].
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2018/0154640 to Furukawa et al. and US Pub. 2018/0229510 to Endo as modified by US 2012/0069085 to Yamagishi et al. “Yamagishi.”
	With regard to Claim 5, as best understood, Furukawa as modified by Endo teach the claimed invention except for wherein the plurality of recessed portions are formed in a groove shape whose longitudinal direction is the conveyance direction, and a width of the recessed portion in the width direction in the facing region is narrower than a width of the recessed portion in the width direction in a region other than the facing region.
	However, Yamagishi teaches wherein the plurality of recessed portions are formed in a groove shape whose longitudinal direction is the conveyance direction, and a width of the recessed portion in the width direction in the facing region is narrower than a width of the recessed portion in the width direction in a region other than the facing region (fig. 5).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Furukawa as modified by Endo to provide an inkjet printer adapted to prevent interferences between a recording medium and a print head, while suppressing degradation of print image quality [0012].
With regard to Claim 6, as best understood, Furukawa as modified by Endo teach the claimed invention except for wherein the recessed portion is not formed in the facing region.
However, Yamagishi teaches wherein the recessed portion is not formed in the facing region (see element 45 with VP inside) (fig. 5).  The same motivation applies as discussed above in claim 5.
Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 4 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claim 4 is the inclusion of the limitations wherein the plurality of recessed portions are formed in a groove shape whose longitudinal direction is the conveyance direction, and a length of the recessed portion per unit area in the facing region is shorter than a length of the recessed portion per unit area in a region other than the facing region.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
	The primary reason for the allowance of Claim 7 is the inclusion of the limitations wherein the number of the recessed portions per unit area in the facing region is smaller than the number of the recessed portions per unit area in a region other than the facing region.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853